UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21725 Tortoise EnergyCapital Corporation (Exact Name of Registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of Principal Executive Offices) (Zip code) David J. Schulte, 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and Address of Agent For Service) Registrant's telephone number, including area code: 913-981-1020 Date of fiscal year end: November 30 Date of reporting period: June 30, 2010 Item 1. Proxy Voting Record Company Name Meeting Date CUSIP Ticker Williams Pipeline Partners L.P. 8/31/2010 96950K103 WMZ Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.To approve and adopt the Agreement and Plan of Merger dated as of May 24, 2010 by and among Williams Partners L.P., Williams Partners GP LLC, Williams Partners Operating LLC, WPZ Operating Company Merger Sub LLC (the "Merger Sub"), Williams Pipeline Partners, L.P. and Williams Pipeline GP LLC, as it may be amended from time to time (the "Merger Agreement") and the merger of the Merger Sub with and into Williams Pipeline Partners L.P. contemplated by the Merger Agreement. Issuer Company Name Meeting Date CUSIP Ticker MarkWest Energy Partners, L.P. 6/2/2010 MWE Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.To elect Frank M. Semple, Donald D. Wolf, Keith E. Bailey, Michael L. Beatty, Charles K. Dempster, Donald C. Heppermann, William A. Kellstrom, Anne E. Fox Mounsey and William P. Nicoletti as Directors of the general partner of MarkWest Energy Partners, L.P. for a one-year term to expire at the 2011 Annual Meeting of Unitholders. Issuer For For 2.To ratify the general partner's Audit Committee's appointment of Deloitte & Touche LLP as MarkWest Energy Partners, L.P.'s independent registered public accounting firm for the 2010 fiscal year. Issuer Company Name Meeting Date CUSIP Ticker Copano Energy, L.L.C. 5/11/2010 CPNO Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.To elect James G. Crump, Ernie L. Danner, Scott A. Griffiths, Michael L. Johnson, R. Bruce Northcutt, T. William Porter, and William L. Thacker to Copano's Board of Directors to serve until the 2011 Annual Meeting of Unitholders. Issuer For For 2.To ratify the appointment of Deloitte & Touche LLP as Copano's independent registered public accounting firm for the fiscal year ending December 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker Magellan Midstream Partners, L.P. 4/21/2010 MMP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.To elect one Class I director (Barry R. Pearl) and two Class II directors (Walter R. Arnheim and Patrick C. Eilers) to the general partner's board of directors to serve until the 2012 and 2013 annual meeting of limited partners, respectively. Issuer Company Name Meeting Date CUSIP Ticker TEPPCO Partners, L.P. 10/23/2009 TPP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.A proposal to approve the Agreement and Plan of Merger dated as of June 28, 2009 by and among Enterprise Products Partners L.P., Enterprise Products GP, LLC, Enterprise Sub B LLC, TEPPCO Partners, L.P. and Texas Eastern Products Pipeline Company, LLC, as it may be amended from time to time (the "Merger Agreement"), and the merger contemplated by the Merger Agreemeent ("Merger"). Issuer Company Name Meeting Date CUSIP Ticker Magellan Midstream Partners, L.P. 9/25/2009 MMP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.Approval of the Agreement relating to simplication of capital structure, dated as of March 3, 2009, by and among Magellan Midstream Partners, L.P. ("MMP"), Magellan GP, LLC, MMP's General Partner, Magellan Midstream Holdings, L.P. ("MGG") and Magellan Midstream Holdings GP, LLC, MGG's General Partner, as such Agreement may be amended from time to time. Issuer For For 2.Approval of the Fifth Amended and Restated Agreement of Limited Partnership of MMP. Issuer For For 3.Approval of the adjournment of the MMP Special Meeting to a later date, if necessary, to solicitor additional proxies in the event that there are insufficient votes in favor of any of the foregoing proposals. Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TORTOISE ENERGYCAPITAL CORPORATION Date: August 16, 2010 By: /s/ David J. Schulte David J. Schulte President and Chief Executive Officer
